DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/3/2022 is acknowledged. Applicant's election with traverse of Species A in the reply filed on 3/3/2022 is acknowledged.  The traversal is on the ground(s) that the species do not have mutually exclusive characteristics.  This is not found persuasive because the species, as shown, comprise distinctive and incompatible structural elements (e.g., the diameters of the atrial struts, the presence of a central ring, etc.). These varying and incompatible characteristics render the species to be independent or distinct. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modine (US Pub. No. 2018/0325662).
Modine discloses the following regarding claim 1: a tricuspid valve replacement system for use in a heart of a patient, comprising: a frame (2); and a valve (3) coupled to the frame (Fig. 1; para. 0036), wherein the frame comprises a central ring (2i), a plurality of atrial struts (2a, 4) extending from a first side (upper side) of the central ring and defining an atrial dome (Fig. 1; para. 0039), and two ventricular struts (2v, 6) extending from a second side (lower side) of the central ring opposite the first side (Fig. 1); wherein the frame defines a central axis (vertical, longitudinal axis of element 2), wherein the two ventricular struts terminate separately from each other (Fig. 1) and bow outwardly away from the central axis (Fig. 1; para. 0041) so that a maximum distance between the ventricular struts at a point of maximum bowing away from the 
Please note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the invention of Modine is fully capable of being used at the claimed location within the heart of a patient due to its shape and structure.
  Modine discloses the following regarding claim 2: the system of claim 1, wherein the plurality of atrial struts comprise three atrial struts (Fig. 1).  
 Modine discloses the following regarding claim 3: the system of claim 2, wherein the three atrial struts bow away from the central axis of the frame so that a maximum diameter of the atrial dome is larger than a maximum diameter of the central ring (Fig. 1; para. 0039).  

 Modine discloses the following regarding claim 6: the system of claim 5, wherein the three atrial struts are uniformly positioned radially around the central ring (Fig. 1; para. 0039), wherein the two ventricular struts are positioned radially at opposite sides of the central ring (Fig. 1; para. 0041), and where the three atrial struts and two ventricular struts are positioned on the central ring in a non-overlapping manner (Fig. 1).  
 Modine discloses the following regarding claim 7: the system of claim 1, wherein the tricuspid valve replacement system is configured to be placed in a collapsed state within a catheter for delivery into the heart (para. 0037).  
 Modine discloses the following regarding claim 8: the system of claim 7, wherein the atrial struts, ventricular struts and central ring are formed of a shape memory alloy wire and configured to self-expand so that the tricuspid valve replacement system self-expands from the collapsed state to a delivery state within the heart (para. 0037).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modine in view of Hill et al. (US Pub. No. 2010/0036479; hereinafter Hill).
Modine discloses the limitations of the claimed invention, as described above. However, it does not recite the frame further comprising an end ring, where the three atrial struts are .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modine in view of Case et al. (US Pat. No. 8,038,708; hereinafter Case).
Modine discloses the limitations of the claimed invention, as described above. However, it is silent as to the inner diameter of its catheter. Case teaches that it is well known in the art that a catheter used for a heart valve device has an inner diameter of less than 7 mm (col. 13, lines 18-40, claim 8), for the purpose of providing the catheter with the appropriate size needed to fit through a particular patient’s vasculature. It would have been obvious to one having ordinary skill in the art to modify the catheter of Modine according to the teachings of Case, in order to provide the catheter with the appropriate size needed to fit through a particular patient’s vasculature. In addition, it has been held that the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal catheter size needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the catheter size, would have been obvious at the time .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modine in view of Naor (US Pub. No. 2010/0280606).
Modine discloses the limitations of the claimed invention, as described above. However, it does not recite the valve being sutured to the frame. Naor teaches that it is well-known in the art that a valve will be sutured to its surrounding frame in a heart valve device (paras. 0016-0017), for the purpose of better securing the valve to the frame. It would have been obvious to one having ordinary skill in the art to modify the invention of Modine to comprise a sutured valve, as taught by Naor, in order to better secure the valve to the frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774